               Case 2:19-cr-00239-TLN Document 51 Filed 07/30/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00239-TLN
11
                                   Plaintiff,            ORDER SEALING DOCUMENTS AS SET
12                                                       FORTH IN GOVERNMENT’S NOTICE
                            v.
13
     FRED LAVENDER,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the government’s Sentencing Memorandum and

19 Motion pertaining to defendant Fred Lavender , and government’s Request to Seal shall be SEALED

20 until further order of this Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the

27 / / /

28 / / /


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
              Case 2:19-cr-00239-TLN Document 51 Filed 07/30/21 Page 2 of 2

 1

 2 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 3 that there are no additional alternatives to sealing the government’s motion that would adequately

 4 protect the compelling interests identified by the government.

 5
     DATED: July 29, 2021
 6

 7

 8                                                               Troy L. Nunley
                                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
      GOVERNMENT’S NOTICE
